DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 08/07/2020.  In virtue of this filing, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2020, 09/29/2020, 04/27/2021, 05/20/2021, 06/28/2021 and 07/20/2021 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 08/07/2020 has been considered by Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.: 10,754,540. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 in the current application have the same scope of claimed inventions with obvious wording variations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 7-8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US Pub. No.: 2016/0179349, hereinafter, “Ishikawa”) in view of Lee et al. (US Pub. No.: 2015/0042852, hereinafter, “Lee”).
Regarding claim 1, Ishikawa teaches a system for sharing images (see figures 1-3), comprising: 
a first electronic device comprising a first display screen and configured to (see figure 1, apparatus 10, display 15, [0027]): 
display a graphical user interface for editing an article on the first display screen (see figure 1, apparatus 10, display 15, [0027, 0039-0040]); 
instantly receive a first image from a second electronic device (see figures 1-3, apparatus 10, camera 30, image d40, [0027, 0039-0040]);  and 
insert the first image into the article in response to receiving the first image (see figure 1, page data v60, insert region v62, [0045]);  and 
the second electronic device configured to: 
shoot the first image using a camera of the second electronic device (see figures 1-3, apparatus 10, camera 30, image d40, [0027, 0039-0040]);  and 
send the first image to the first electronic device (see figures 1-3, apparatus 10, camera 30, image d40, [0027, 0039-0040]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee into view of Ishikawa in order to save time and reduce the burden of the user in generating a data aside from pick up the image when prepare the text.
Regarding claim 7, Lee further teaches the first electronic device is further 
configured to: receive a touch operation from a user;  and display the graphical user interface on the first display screen in response to the touch operation, and wherein the graphical user interface comprises the first image and a control to edit the first image (see figure 18a-18c, [0201]).
Regarding claim 8, Lee further teaches the first electronic device is further 
configured to automatically add a first image description below the first image (see figure 18a-18c, [0201]).
Regarding claim 19, claim 19 is rejected the same reason of claim 1 above.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US Pub. No.: 2016/0179349, hereinafter, “Ishikawa”) in view of Lee et al. (US Pub. No.: 2015/0042852, hereinafter, “Lee”) as applied to claim 1 above, and further in view of Otani et al. (US Pub. No.: 2016/0227596, hereinafter, “Otani”) and further in view of Roberts-Hoffman et al. (US Pub. No.: 2017/0257349, hereinafter, “Roberts-Hoffman”).
Regarding claim 2, Ishikawa and Lee, in combination, fails to teach the first electronic device is further configured to: establish a first BLUETOOTH link with the second electronic device; establish a first WI-FI Direct link with the second electronic device; and wherein the second electronic device is further configured to: establish the first BLUETOOTH link with the first electronic device; establish the first WI-FI Direct link with the first electronic device. However, Otani teaches the first electronic device is further configured to: establish a first BLUETOOTH link with the second electronic device; establish a first WI-FI Direct link with the second electronic device; and wherein the second electronic device is further configured to: establish the first BLUETOOTH link with the first electronic device; establish the first WI-FI Direct link with the first electronic device (see figures 1-2, BT and WIFI links, image device 1, portable terminal 2, [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Otani into view of Ishikawa in order to support multi modes operation.
Ishikawa, Lee and Otani, in combination, fails to teach log into a user account by authenticating the first electronic device with a server and log into the user account by authenticating the second electronic device with the server. However, Roberts-Hoffman teaches log into a user account by authenticating the first electronic device with a server and log into the user account by authenticating the second electronic device with the server (see figures 1-2, devices 102 and 104, [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of .

Claims 3-6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US Pub. No.: 2016/0179349, hereinafter, “Ishikawa”) in view of Lee et al. (US Pub. No.: 2015/0042852, hereinafter, “Lee”) as applied to claim 1 above, and further in view of Han et al. (US Pub. No.: 2016/0094648, hereinafter, “Han”).
Regarding claim 3, Ishikawa and Lee, in combination, fails to teach the first electronic device is further configured to instantly receive the first image over a first WI-FI Direct link, and wherein the second electronic device is further configured to send the 
first image to the first electronic device over the first WI-FI Direct link. Han teaches the first electronic device is further configured to instantly receive the first image over a first WI-FI Direct link, and wherein the second electronic device is further configured to send the first image to the first electronic device over the first WI-FI Direct link (see figure 1A, [0008, 0028]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Han into view of Ishikawa and Lee in order to wirelessly operation in short range.
Regarding claim 4, Han further teaches the second electronic device comprises a second display screen, wherein the first electronic device is further configured to automatically send the article to the second electronic device over the first WI-FI Direct 
Regarding claim 5, Han further teaches the first electronic device is further 
configured to display the first image when the first display screen is on. It is obvious that the first electronic device is further configured to not display the first image when the first display screen is off. Further, it appear to examiner that that the first electronic device is further configured to not display the first image when the first display screen is off would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept.
Regarding claim 6, Han further teaches the first electronic device is further 
configured to automatically send the article to the second electronic device, and wherein the article comprises the first image (see figure 1A, [0008, 0028]).
Regarding claim 20, Han further teaches establishing a WI-FI Direct link with the second electronic device (see figure 1A, [0047]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US Pub. No.: 2016/0179349, hereinafter, “Ishikawa”) in view of Lee et al. (US Pub. No.: 2015/0042852, hereinafter, “Lee”) as applied to claim 1 above, and further in view of Rucine et al. (US Pub. No.: 2017/0060819, hereinafter, “Rucine”).
Regarding claim 9, Ishikawa and Lee, in combination, fails to teach the first electronic device is further configured to: automatically typeset the article based on the first image to generate an updated article; and display the updated article on the first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rucine into view of Ishikawa and Lee in order to save time to correct the size of the text.
Allowable Subject Matter
Claims 10-18 are allowed.
Regarding claim 10, the prior art made of record fails to clearly teach or fairly suggest the feature of instantly receive a second image from a third electronic device; and automatically insert the second image into the article in response to receiving the second image; the second electronic device configured to: the third electronic device configured to: shoot the second image using a second camera of the third electronic device as specified in the claim 10, and further limitations of their respective dependent claims 11-18.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649